                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF GEORGIA
                          COLUMBUS DIVISION

DOROTHEA L. JOYNER,                   *

      Plaintiff,                      *

vs.                                   *
                                              CASE NO. 4:18-CV-37 (CDL)
NATIONWIDE HOTEL MANAGEMENT           *
COMPANY, LLC,
                                      *
      Defendant.
                                      *

                               O R D E R

      Dorothea L. Joyner moved for reconsideration of the Court’s

order denying her motion to recuse.          See Order on Recusal (Sept.

19, 2018), ECF No. 50.      Local Rule 7.6 provides that motions for

reconsideration shall not be filed as a matter of routine practice.

M.D. Ga. R. 7.6.    Generally, such motions will only be granted if

the   movant   demonstrates   that    (1)    there     was    an    intervening

development or change in controlling law, (2) new evidence has

been discovered, or (3) the court made a clear error of law or

fact.    Rhodes v. MacDonald, 670 F. Supp. 2d 1363, 1378 (M.D. Ga.

2009).   Here, Joyner asserts that the Court made a clear error of

fact in deciding her motion to recuse.               To “demonstrate clear

error, the party moving for reconsideration must do more than

simply    restate   [her]     prior       arguments”     or        “vent   [her]

dissatisfaction with the Court’s reasoning.”           McCoy v. Macon Water

Auth., 966 F. Supp. 1209, 1223 (M.D. Ga. 1997).


                                      1
      Joyner argues that the Court should reconsider its recusal

decision because she disagrees with the Court’s findings.                          She

contends that, in the recusal order, the Court failed to consider

her   argument   that    the      undersigned’s        discussion   with    opposing

counsel during the scheduling conference created an appearance of

impropriety.     Therefore, Joyner asserts, the Court made a clear

error   of   fact   when     it    stated       that   she   “fail[ed]   to   allege

sufficient    facts     to   . . . show         that   the   impartiality     of   the

undersigned might be reasonably questioned.”                   Order 2 (Sept. 19,

2018), ECF No. 50.           Because Joyner merely disputes the Court’s

conclusion that the undersigned’s actions during the scheduling

conference did not create an appearance of impropriety, she has

not pointed to a valid ground for reconsideration.                       Therefore,

Joyner’s motion for reconsideration (ECF No. 51) is denied.

      IT IS SO ORDERED, this 19th day of December, 2018.

                                                S/Clay D. Land
                                                CLAY D. LAND
                                                CHIEF U.S. DISTRICT COURT JUDGE
                                                MIDDLE DISTRICT OF GEORGIA




                                            2
